Citation Nr: 0528381	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  04-10 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include a bipolar disorder with post-traumatic 
stress disorder (PTSD) traits or alternatively PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

 The appellant served on active duty from July 1968 to 
January 1969, and from June 1969 to October 1970.  He also 
had active-duty-for-training from April 1968 to July 1968.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2003 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).

In June 2005, a video conference hearing on appeal was held, 
with the veteran sitting in Columbia, South Carolina, before 
the undersigned, who is the Acting Veterans Law Judge 
designated by the Chairman to conduct that hearing.  
38 U.S.C.A. § 7107(c) (West 2002).  A transcript of the 
hearing is of record.

Per 38 U.S.C.A. 7722 (West 2002), the VA has an obligation to 
inform individuals of their potential entitlement to VA 
benefits when they meet the statutory definition of an 
eligible veteran, and the VA is reasonably aware that said 
veteran is potentially entitled to VA benefits.  In this 
situation, the record suggests that the veteran may be 
eligible for service connection for a prostate disorder, to 
include prostate cancer, secondary to exposure to Agent 
Orange.  The record reflects that the veteran has previously 
submitted a claim for entitlement to service connection for a 
prostate disorder, to include prostate cancer, secondary to 
exposure to Agent Orange.  The RO has denied the veteran's 
claim stating that since the veteran was not physically 
located in the Republic of Vietnam, i.e., not on the ground, 
he was not entitled to benefits.  A review of 38 C.F.R. 
§ 3.307 (a)(6)(iii) (2005) states that service in Vietnam 
includes the service in the waters offshore.  The veteran 
served aboard the USS Ranger (CVA-61) and this vessel served 
offshore North and South Vietnam.  As such, the veteran may 
be entitled to additional compensation benefits.  Thus, in 
accordance with 38 U.S.C.A. 7722 (West 2002), the veteran is 
provided notice that he, if he so desires, may apply for said 
benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.  


REMAND

The veteran has asserted that he now suffers from a 
psychiatric disorder that has been diagnosed as a bipolar 
disorder with PTSD traits.  He has also, most recently, been 
diagnosed as suffering from PTSD.  

Pursuant to the Veterans Claims Assistance Act (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005), VA first has a duty to notify the 
appellant and the accredited representative of any 
information and evidence necessary to substantiate his/her 
claims for VA benefits.  See generally 38 U.S.C.A. §§ 5102, 
5103 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Furthermore, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claims, 
although the ultimate responsibility for furnishing evidence 
rests with the appellant.  See 38 U.S.C.A. § 5103A (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159(c) (2005).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b)(1) 
(2005).

The Board first notices that the veteran's claim folder does 
not contain the veteran's service medical records.  Without 
those records, which may include service treatment for 
psychiatric complaints, the Board cannot adequately assess 
whether any of the claimed psychiatric disorders began in, 
were caused by, or aggravated during his active period of 
service.  As such, the claim must be remanded for the purpose 
of obtaining those records, if they still exist.

Additionally, the record reflects that in 1969 and 1970, the 
veteran was assigned to the USS Ranger (CVA-61), a Forrestal 
class aircraft carrier that was part of the Seventh Fleet in 
the western Pacific Ocean.  The veteran has asserted that 
while on the aircraft carrier, he witnessed a plane crash, a 
man being blown off the ship's deck, and a man being "sucked 
up" in an aircraft engine.  This information was sent to the 
US Armed Services Center for Unit Records Research, of the 
Department of the Army, which did respond in May 2002.  In 
that response, the Center confirmed that an aviation 
ordnanceman was sucked into the intake of an A-7 jet and a 
pilot crashed in an A-7B jet just off the ship's port side.  
The Center further suggested that the veteran be contacted 
and told that he needed to provide additional information on 
his claim so that the claimed stressors could be verified.  A 
review of the claims folder indicates that after the RO 
received the May 2002 letter, it never went back to the 
veteran requesting the additional information.

To add to this, the veteran has been given a diagnosis of a 
bipolar disorder with PTSD traits and PTSD.  A VA health 
provider, in July 2001, stated that in his opinion the 
veteran's bipolar disorder began while the veteran was in the 
service but said disorder was unrecognized and masked by 
alcohol use.  A VA medical treatment record from December 
2003 and another of January 2004 both contain diagnoses of 
PTSD.  There is no indication from the claims folder that the 
RO ever attempted to clarify either diagnosis, or to obtain 
clarification as to which diagnosis was correct.  The Board 
believes that such development and clarification is required 
by the VA and goes towards fulfilling the VA's duty to assist 
the veteran in the development of his claim.  Without that 
development, the Board and the RO can not objectively 
conclude whether the veteran's assertions have merit.  Hence, 
the claim is remanded for the purpose of obtaining this 
information.

The record also indicates that none of the examiners who have 
treated the veteran for PTSD have ever confirmed the 
diagnosis of PTSD is due to the stressors reported by the 
veteran.  The Board notes that the United States Court of 
Appeals for Veterans Claims (Court) held in West v. Brown, 7 
Vet. App. 70 (1994), in effect, that a psychiatric evaluation 
based upon an incomplete or questionable history is 
inadequate for rating purposes and frustrates the efforts of 
judicial review.

If it is determined that the veteran did not engage in 
combat, credible supporting evidence from any source showing 
that his claimed in-service stressor actually occurred is 
required for him to prevail.  See Cohen v. Brown, 10 Vet. 
App. 128, (1997); Moreau v. Brown, 9 Vet. App. 389, 396 
(1996); Doran v. Brown, 6 Vet. App. 283, 290 (1994).  Under 
such circumstances, the veteran's lay testimony regarding the 
stressor would thus be insufficient, standing alone, to 
establish service connection.  See Moreau, 9 Vet. App. at 
395.  Rather, a service stressor must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f) (2003); Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  

The Board notes that the veteran has supplied a written 
statement describing the traumatic events he experienced in 
service.  Although the RO attempted to collect some 
information, upon reviewing the claims folder, it appears 
that additional information should be obtained.  Moreover, 
even though the veteran's stressors have not been confirmed, 
numerous VA doctors have diagnosed the veteran has suffering 
from PTSD.  To ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his claim, 
in accordance with the Veterans VCAA, and to ensure full 
compliance with due process requirements, this case must be 
REMANDED to the RO for the further development of evidence.

Finally, the claims folder reflects that the veteran is 
receiving benefits from the Social Security Administration 
(SSA).  It is unclear as to why the veteran is in receipt of 
SSA benefits.  Moreover, there is no indication in the claims 
folder that the SSA has been contacted with respect to the 
veteran's claim.  Since the VA has been given notice that the 
veteran is in receipt of SSA benefits, those records must be 
obtained and associated in the claims folder.  See Lind v. 
Principi, 3 Vet. App. 443, 494 (1992) ("When . . . VA is put 
on notice . . . of the existence of SSA records, . . . VA 
must seek to obtain those records before proceeding with the 
appeal."); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992) (VA has a duty to attempt to secure all records of the 
SSA regarding the veteran's determination of unemployability 
for SSA purposes).  These records must be obtained because 
they may provide additional insight into the veteran's 
psychiatric disorder.  Thus, the claim must also be returned 
to the RO for the purpose of obtaining those SSA records.

Once those records have been obtained and reviewed by the RO, 
the RO has a duty to notify a claimant of information or lay 
or medical evidence, in addition to the SSA records, is 
necessary to substantiate a claim and to indicate what 
portion of the information or evidence is to be provided by 
the claimant and what part the Secretary will attempt to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005).  
Since the RO has not had the opportunity to provide this 
information, the claim must be returned to the RO for 
additional processing.  That is, the veteran should be told 
what information or evidence is needed to substantiate his 
claim in light of all the documents that are being obtained 
by means of this remand.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO should obtain photocopies of 
all service medical records of the 
veteran, particular those for treatment 
during the years 1969 and 1970.  When 
requesting those records, the RO should 
make sure that it uses the veteran's 
current full name and the name he was 
known thereby while in the US Navy.  Of 
special interest is the veteran's 
discharge physical which has not been 
included in the claims folder.  If any of 
these records have been retired, the RO 
should attempt to obtain the retired 
records from the National Personnel 
Records Center, NPRC, in St. Louis, 
Missouri, or the appropriate retirement 
facility.  If no records exist, it should 
be so noted in the record.

2.  The RO should contact the veteran and 
ask that he identify all sources of 
medical treatment received since he was 
released from active duty in October 1970 
to the present, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2005).

3.  The RO should obtain from Social 
Security Administration the records 
pertinent to any disability claim as well 
as the medical records relied upon for 
that determination.  Only those records 
that are not already included in the 
claims folder should be requested.  All 
records obtained should be added to the 
claims folder.

4.  The RO should request that the 
veteran provide another written statement 
concerning his experience while serving 
on the USS Ranger (CVA-61).  The veteran 
should be advised that this information 
is vitally necessary to obtain supportive 
evidence on the stressful events and he 
must be asked to be as specific as 
possible.  The RO should provide to the 
veteran copies of the veteran's previous 
statements so that the veteran can use 
those documents to refresh his memories 
and also add any additional information 
that he may have forgotten in those 
documents.  He should be informed that, 
without such details, an adequate search 
for verifying information cannot be 
conducted.  He should be further advised 
that a failure to respond may result in 
an adverse action against his claim.  The 
RO should note in the record the 
responses provided by the veteran.

The RO should specifically ask that the 
veteran elaborate on the following 
assertions:

a.  During his statement of May 2000, the 
veteran stated that he saw a plane crash, 
a man blown off the ship, and a man 
sucked into a plane engine.  The veteran 
must specify whether these individuals 
were members of his subunit while on the 
carrier.  That is, was the veteran a 
member of any of these men's squadrons or 
divisions?  

b.  The veteran should attempt to provide 
as much detail as possible including 
where he was positions on the deck of the 
ship when this occurred, were the 
incidents talked about after their 
occurrences, did his job change any as a 
result of these accidents, etcetera.  

c.  The veteran should further describe 
how the incidents described above 
affected him while he was in the US Navy.  

5.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the appellant was exposed to a stressor 
or stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  The RO must specifically 
render a finding as to whether the record 
establishes the existence of a stressor 
or stressors.  Moreover, the RO must 
specify what stressor or stressors in 
service it has determined are established 
by the record.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

6.  The RO should arrange for the veteran 
to be examined by a psychiatrist, who has 
not previously examined him, to determine 
the correct diagnosis of any psychiatric 
disorder.  The RO must specify, for the 
examiner, the stressor or stressors that 
the RO has determined are established by 
the record.  The examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the appellant was exposed to a 
stressor or stressors in service.  If the 
examiner determines that the veteran has 
any psychiatric disorder in addition to 
PTSD, the examiner should determine the 
relationship of any such disorders among 
themselves (including etiological origin 
and secondary causation) and specify 
which symptoms are associated with each 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.

If a diagnosis of PTSD is appropriate, 
the examiner should state whether that 
disorder was caused by the in-service 
stressors found to be established for the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiner.

If the examiner concludes that the 
veteran does not suffer from full-blown 
PTSD, but instead suffers from a bipolar 
disorder with PTSD traits, the examiner 
must proffer an opinion [more than 
likely, less than likely, or as likely as 
not] as to whether any of the non-PTSD 
condition is related to the veteran's 
military service or any incident therein.  
In discussing this point, the examiner 
must reference the veteran's VA medical 
treatment records, including the July 
2001 report that found that the bipolar 
disorder began while the veteran was in 
the US Navy.  

The report of the examination should 
include a complete rationale for all 
opinions expressed.  The diagnosis should 
be in accordance with DSM IV.  The entire 
claims folder and a copy of this Remand 
must be made available to and reviewed by 
the examiner prior to the examination.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

7.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2005); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the RO should readjudicate the claims for service 
connection for a psychiatric disorder.  If the benefits 
sought on appeal remain denied, the appellant and the 
appellant's representative should be provided a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).

	                  
_________________________________________________
	JOHN KITLAS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

